DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-12, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agam et al. (US 2018/0315747 A1 hereinafter referred to as “Agam’).
With respect to claim 1, Agam discloses, in Figs.1 and 14-17, a semiconductor element comprising: a vertical MOS transistor (see Par.[0018], [0030] and [0032] wherein device of Fig.1 includes vertical type MOS transistor such as diode devices, complementary MOS (“CMOS”) and/or bipolar logic devices, CMOS and/or bipolar analog devices, sensor devices, bipolar power transistor devices, insulated gate bipolar transistor (“IGBT”) power devices, thyristors power devices, other power devices or vertical PNP transistor of metal-oxide-semiconductor type (see Par.[0030])) comprising: a semiconductor substrate (11); a first electrode (236) on one surface side/(upper side) of the semiconductor substrate (11); a second electrode (25) provided on another surface of the support substrate (11) (see Par.[0025] wherein semiconductor substrate 11 is disclosed; see Par.[0018], [0025] and [0040] wherein potential nodes 236 and 25 representing current-carrying electrode means such as a source or a drain of an MOS transistor, an emitter or a collector of a bipolar transistor, or a cathode or anode of a diode is disclosed); an active region (21A-21N) and an outer peripheral portion 300A and 300B) surrounding the active region (21), wherein the first electrode is provided in the active region (21A- 21N) and the outer peripheral portion is located outside the first electrode (see Fig.1, Par.[0031], [0034], [0038], [0047] and [0060] wherein device active regions or pockets 21 further designated as 21A, 21B, and 21N are disclosed; see Par.[0024] wherein bias devices at the periphery of active regions are disclosed); an electrode region (22) of a first conductivity type (P type) connected to the first electrode (236) (see Par.[0026] wherein doped 
With respect to claim 2, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a barrier metal (23) between the first electrode and the electrode region (22) (see Par.[0032)).
With respect to claim 3, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a second electrode (25) provided on another surface side/({bottom side) of the semiconductor substrate (11) (see Par.[0025] wherein anode 25 is disclosed).
With respect to claim 4, Agam discloses, in Figs.1 and 14-17, the semiconductor element, wherein first body diode (432) is electrically connected to the second electrode (25) and the second body diode (420) is electrically connected to the first electrode (236).
With respect to claim 5, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a trench (24A, 24B) penetrating through the well region (14 and 16) from a front surface of the electrode region (22), a gate insulating film (42) arranged in the trench (24A, 24B), anda gate electrode (43) embedded in the trench via the gate insulating film (42) (see Par.[0035] wherein dielectric materials 42 and polysilicon material 43 of trench structures 24A and 24B are disclosed).
With respect to claim 6, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a gate electrode pad (141) electrically connected to the gate electrode (236) (see Par.[0061] wherein doped bias devices 141 connected to gate 236 is disclosed).
With respect to claim 11, Agam discloses, in Figs.1 and 14-17, the semiconductor element, wherein the semiconductor substrate includes, on a first semiconductor layer of the first conductivity type, a second semiconductor layer (14, 16)/(131) of the first conductivity type having a lower impurity concentration than the first semiconductor layer (12) (see Par.[0025] wherein semiconductor region 12 is a silicon region or wafer doped with boron, and has a dopant concentration in a range from about 4.0.times.10.sup.18 atoms/cm.sup.3 to about 1.0.times.10.sup.19 atoms/cm.sup.3 or more; see Par.[0044] wherein doped region 13/(14 and 16) comprises region 131 has a dopant concentration in a range from about 1.0.times.10.sup.15 atoms/cm.sup.3 to about 1.0.times.10.sup.17 atoms/cm.sup.3, region 132 has a dopant concentration in a range from about 1.0.times.10.sup.17 atoms/cm.sup.3 to about 1.0.times.10.sup.19 atoms/cm.sup.3 and region 133 has a dopant concentration in a range from about 1.0.times.10.sup.15 atoms/cm.sup.3 to about 1.0.times.10.sup.17 atoms/cm.sup.3 are disclosed).
With respect to claim 12, Agam discloses, in Figs.1 and 14-17, a semiconductor element comprising: a vertical MOS transistor (see Par.[0018], [0030] and [0032] wherein device of Fig.1 includes vertical type MOS transistor such as diode devices, complementary MOS (“CMOS”) and/or bipolar logic devices, CMOS and/or bipolar analog devices, sensor devices, bipolar power transistor devices, insulated gate bipolar transistor (“IGBT”) power devices, thyristors power devices, other power devices or vertical PNP transistor of metal-oxide-semiconductor type (see Par.[0030])) comprising: a field effect transistor (300), including: a first body diode (432) formed between a drift region (12) and a well region (14 and 16) of the field effect transistor (800), the first body diode comprising the drift region (12) and the well region (14, 16), and connected to a drain (25) of the field effect transistor; and a second body diode (420) formed between a well region (14 and 16) and an electrode region (22) of the field effect transistor (800) and connected to a source (236) of the field effect transistor (800), the second body diode comprising the well region (14, 16) and the electrode region (22) wherein a forward direction of the first body diode (432) is reverse of a forward direction of the second body diode (420), and the first body diode (432) and the second body diode (420) are connected in series to each other (see Par.[0025] wherein semiconductor substrate 11 is disclosed; see Par.[0031]-[0032] wherein bias devices including MOS transistors is disclosed; see Par.[0026] wherein doped region of P type is disclosed; see Par.[0025] wherein anode 25 is disclosed; see Par.[0040] wherein electrode potential node 236 is disclosed; see Par.[0027] wherein N 
With respect to claim 14, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a second electrode (25) provided on another surface side/({bottom side) of the semiconductor substrate (11) (see Par.[0025] wherein anode 25 is disclosed).
With respect to claim 15, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a trench (24A, 24B) penetrating through the well region (14 and 16) from a front surface of the electrode region (22), a gate insulating film (42) arranged in the trench (24A, 24B), anda gate electrode (43) embedded in the trench via the gate insulating film (42) (see Par.[0035] wherein dielectric materials 42 and polysilicon material 43 of trench structures 24A and 24B are disclosed).
With respect to claim 16, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a trench (24A, 24B) penetrating through the well region (14 and 16) from a front surface of the electrode region (22), a gate insulating film (42) arranged in the trench (24A, 24B), anda gate electrode (43) embedded in the trench via the gate insulating film (42) (see Par.[0035] wherein dielectric materials 42 and polysilicon material 43 of trench structures 24A and 24B are disclosed).
With respect to claim 17, Agam discloses, in Figs.1 and 14-17, the semiconductor element, further comprising a trench (24A, 24B) penetrating through the well region (14 and 16) from a front surface of the electrode region (22), a gate insulating film (42) arranged in the trench (24A, 24B), and a gate electrode (43) embedded in the trench via the gate insulating film (42) (see Par.[0035] wherein dielectric materials 42 and polysilicon material 43 of trench structures 24A and 24B are disclosed).
With respect to claim 21, Agam discloses, in Figs.1 and 14-17, the semiconductor element, wherein the first electrode (236) is not contacted with the well region (22).
Response to Arguments
Applicant's arguments filed on 12/06/2021 have been fully considered but they are not persuasive. In instant case, Applicant appears to suggests that Agam does not teach nor suggests the newly added limitation to claims 1 and 12. Examiner disagrees:
Firstly, it is to be noted that here the limitations of “a vertical MOS transistor comprising:” concerns a preamble limitation. That is, in the instant case, all the structural claimed elements are to be 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818